Pigott, J.
(dissenting). I respectfully dissent because, in my view, questions of fact exist as to whether plaintiffs injuries were caused by her exposure to mold.In Parker v Mobil Oil Corp. (7 NY3d 434 [2006]), we held that “an opinion on causation should set forth a plaintiffs exposure to a toxin, that the toxin is capable of causing the particular illness (general causation) and that plaintiff was exposed to sufficient levels of the toxin to cause the illness (specific causation)” (id. at 448).
Plaintiff alleges that she was exposed to mold after construction work was performed in the basement of her apartment building. There is no dispute that mold is capable of causing some of plaintiffs alleged ailments. Defendant’s own expert conceded that it is generally accepted that “molds can cause a wide spectrum of illnesses, including allergies, irritation, hypersensitivity pneumonitis, and direct infection.” Although the majority takes issues with plaintiff’s expert’s reliance on studies that show only an association between a moldy environment and plaintiffs medical conditions, one study indicates that these associations are “consistent with a causal role” and another declares that “epidemiological studies support the link between a damp indoor environment and mold growth with upper airway irritant symptoms.” Indeed, defendant’s own expert utilizes the term “association” when discrediting plaintiffs claims: “If mold could cause her problems, then there should be valid epidemiologic studies documenting an association between mold and the signs and symptoms, which she experienced.” *787Plaintiff has proffered such studies. Further, although the standards promulgated by regulatory agencies on mold removal are not dispositive of the issue, they need not be ignored.
As it pertains to “specific causation,” plaintiffs expert personally examined plaintiff and performed a differential diagnosis, a method the majority agrees is generally accepted in the scientific community (majority op at 784).
In short, our Frye standard was developed primarily to throw out “junk science” or “novel theories.” In this case, there is no dispute among the experts that there are causal links between exposure to mold and respiratory illness. The degree of that “association” and whether it is indicative of a “causal relationship” in this particular case, in my view, is a question of fact for the jury. Plaintiff should have her day in court to prove that mold from defendants’ premises caused her symptoms.
Judges Graffeo, Smith and Rivera, concur with Judge Read; Judge Pigott dissents and votes to affirm in an opinion in which Chief Judge Lippman concurs; Judge Abdus-Salaam taking no part.
Order reversed, with costs, defendant 360 West 51st Street Corp.’s motion for summary judgment dismissing the complaint against it granted, and certified question answered in the negative.